Exhibit 10.57

 

FOURTH AMENDMENT TO SECURITIZATION AGREEMENTS

 

THIS FOURTH AMENDMENT TO SECURITIZATION AGREEMENTS (this “Amendment”), is made
and entered into as of June 12, 2002 (the “Effective Date”), by and among LABOR
READY, INC., a Washington corporation (the “Parent”), each of the Parent’s
Subsidiaries listed on the signature pages hereto as a “Selling Subsidiary”
(each, a “Selling Subsidiary”; Parent and each Selling Subsidiary are
hereinafter sometimes referred to individually as an “Originator” and
collectively as the “Originators”), LABOR READY FUNDING CORPORATION, a Delaware
corporation (the “Buyer”; Buyer and each Originator are hereinafter sometimes
referred to individually as a “Company” and collectively as the “Companies”),
REDWOOD RECEIVABLES CORPORATION, a Delaware corporation (“Redwood”), as Conduit
Lender (in such capacity, the “Conduit Lender”), and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (“GE Capital”), as Committed Lender (in such
capacity, the “Committed Lender”; together with the Conduit Lender referred to
herein collectively as the “Lenders”), as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”), as Collateral Agent for the
Conduit Lender and the Conduit Lender Secured Parties (in such capacity, the
“Collateral Agent”), as Operating Agent for Redwood (in such capacity, the
“Operating Agent”), and as Liquidity Agent for the Liquidity Lenders (in such
capacity, the “Liquidity Agent”).

 

W I T N E S S E T H:

 

WHEREAS, each of the Selling Subsidiaries and the Parent are parties to a
certain Receivables Sale Agreement, dated as of March 1, 2001 (as amended to the
date hereof, the “Receivables Sale Agreement”; capitalized terms used herein and
not otherwise defined herein shall have the meanings given such terms in Annex X
to the Receivables Sale Agreement as amended by this Amendment), whereby each
Selling Subsidiary has agreed to sell or otherwise transfer to the Parent, and
the Parent has agreed to purchase or otherwise acquire from such Selling
Subsidiaries, all of the right, title and interest of such Selling Subsidiaries
in the Receivables; and

 

WHEREAS, the Parent and the Buyer are parties to a certain Receivables Sale and
Contribution Agreement, dated as of March 1, 2001 (as amended to the date
hereof, the “Transfer Agreement”), whereby the Parent has agreed to sell,
contribute or otherwise transfer to Buyer, and Buyer has agreed to purchase or
otherwise acquire from the Parent, all of the right, title and interest of the
Parent in the Receivables; and

 

WHEREAS, the Buyer, the Lenders and the Administrative Agent are parties to a
certain Receivables Funding Agreement, dated as of March 1, 2001 (as amended to
the date hereof, the “Funding Agreement”), pursuant to which, among other
things, the Lenders have agreed, subject to certain terms and conditions, to
make Advances to the Buyer to fund its purchases of the Receivables; and

 

WHEREAS, Redwood and GE Capital, as Liquidity Agent, Initial Liquidity Lender,
Collateral Agent and Operating Agent are parties to a certain Liquidity Loan and
Asset Purchase Agreement, dated as of March 1, 2001 (the “Liquidity Loan
Agreement”; the Receivables Sale Agreement, the Transfer Agreement, the Funding
Agreement and the Liquidity Loan Agreement,

 

--------------------------------------------------------------------------------


 

together with all exhibits and annexes thereto, are referred to herein
collectively as the “Securitization Agreements”), pursuant to which, among other
things, the Liquidity Lenders have agreed, subject to certain terms and
conditions, to make Liquidity Loans to Redwood; and

 

WHEREAS,  the Companies have requested that the Securitization Agreements be
amended in certain respects, and the Lenders, the Administrative Agent and the
Collateral Agent are willing to agree to such amendments subject to the terms
and conditions of this Amendment.

 

NOW THEREFORE,  in consideration of the premises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Amendment of Securitization Agreements.

 

1.1           The definition of Minimum EBITDA set forth in Annex G to the
Funding Agreement is hereby amended by deleting the first sentence thereof and
substituting the following new sentence to read in its entirely as follows:

 

“EBITDA” shall mean, with respect to any Person for any fiscal period, the
amount equal to (a) consolidated net income of such Person for such period,
minus (b) the sum of (i) income tax credits, (ii) gain from extraordinary items
for such period, (iii) any aggregate net gain (but not any aggregate net loss)
during such period arising from the sale, exchange or other disposition of
capital assets by such Person (including any fixed assets, whether tangible or
intangible, all inventory sold in conjunction with the disposition of fixed
assets and all securities), and (iv) any other non-cash gains that have been
added in determining consolidated net income (including LIFO adjustments), in
each case to the extent included in the calculation of consolidated net income
of such Person for such period in accordance with GAAP, but without duplication,
plus (c) the sum of (i) any provision for income taxes, (ii) Interest Expense,
(iii) loss from extraordinary items for such period, (iv) depreciation and
amortization for such period, (v) amortized debt discount for such period, and
(vi) the amount of any deduction to consolidated net income as the result of any
grant to any members of the management of such Person of any Stock, in each case
to the extent included in the calculation of consolidated net income of such
Person for such period in accordance with GAAP, but without duplication.

 

1.2           Section 4.3(e) of the Transfer Agreement is hereby amended by
deleting clause (ii) of Section 4.3(e) and substituting in lieu thereof the
following new clause (ii) to read in its entirety as follows:

 

(ii) make any change in its capital structure as described on Schedule 4.01(h),
including the issuance of any shares of Stock, warrants or other securities
convertible into Stock or any revision of the terms of its outstanding Stock,
except for any changes in capital structure resulting from the issuance by the
Parent of the Subordinated Convertible Notes, the incurrence by the Parent of
any Subordinated Convertible Indebtedness or the conversion by the Parent of any
of the Subordinated Convertible Indebtedness into common stock of the Parent in
accordance with the terms of the Subordinated Convertible Note Indenture,

 

2

--------------------------------------------------------------------------------


 

provided that:  (A)  the aggregate principal amount of such Subordinated
Convertible Indebtedness shall not exceed $90,000,000,  (B) the Convertible
Subordinated Indebtedness is not redeemable at the option of the holders thereof
prior to its stated maturity date (except upon a change of control event
acceptable to the Administrative Agent) and does not have any required scheduled
payments of principal prior to the maturity date thereof;  (C) the stated
maturity date of the Subordinated Convertible Indebtedness shall be not less
than six (6) months after the Facility Termination Date; and (D) the
Subordinated Convertible Indebtedness shall be unsecured and subordinated in
right of payment to the Obligations (as such term is defined in the Letter of
Credit Agreement) on terms satisfactory to the Administrative Agent, including
customary payment blockage provisions, or

 

1.3           Annex X is hereby amended by adding in alphabetical order the
following new definitions:

 

“Subordinated Convertible Indebtedness” shall mean the Debt incurred by Parent
under and pursuant to the Subordinated Convertible Notes and Subordinated
Convertible Note Indenture.

 

“Subordinated Convertible Note Indenture”  shall mean that certain Indenture
dated on or about June 13, 2002 between Parent and The Bank of New York, as
Trustee.

 

“Subordinated Convertible Notes” shall mean those certain Convertible
Subordinated Notes due in 2007 and issued pursuant to the Subordinated
Convertible Note Indenture.

 

2.             No Other Amendments.  Except for the amendments expressly set
forth and referred to in Section 1 above, the Securitization Agreements shall
remain unchanged and in full force and effect.

 

3.             Representations and Warranties.  Each Company hereby represents
and warrants to the Lenders, the Administrative Agent and the Collateral Agent
that (a) this Amendment has been duly authorized, executed and delivered by each
Company, (b) after giving effect to this Amendment, no Termination Event,
Incipient Termination Event, Event of Servicer Termination or Incipient Servicer
Termination Event has occurred and is continuing as of this date, and (c) after
giving effect to this Amendment, all of the representations and warranties made
by each Company in the Securitization Agreements are true and correct in all
material respects on and as of the date of this Amendment (except to the extent
that any such representations or warranties expressly referred to a specific
prior date).  Any breach in any material respect by any Company of any of its
representations and warranties contained in this Section 3 shall be a
Termination Event and an Event of Servicer Termination for all purposes of the
Securitization Agreements.

 

4.             Ratification.  Each Company hereby ratifies and reaffirms each
and every term, covenant and condition set forth in the Securitization
Agreements and all other documents delivered by such Company in connection
therewith (including without limitation the other Related Documents to which
each Company is a party), effective as of the date hereof.

 

3

--------------------------------------------------------------------------------


 

5.             Estoppel.  To induce the Lenders and the Administrative Agent to
enter into this Amendment, each Company hereby acknowledges and agrees that, as
of the date hereof, there exists no right of offset, defense or counterclaim in
favor of any Company as against any Lender, the Administrative Agent or the
Collateral Agent with respect to the obligations of any Company to any Lender,
the Administrative Agent or the Collateral Agent under the Securitization
Agreements or the other Related Documents, either with or without giving effect
to this Amendment.

 

6.             Conditions to Effectiveness.  This Amendment shall be effective
as of the Effective Date upon the satisfaction of the following conditions: (i)
receipt by the Administrative Agent of this Amendment, duly executed, completed
and delivered by each of the Companies, each Lender, the Administrative Agent
and the Collateral Agent and (ii) receipt by the Administrative Agent of the
Second Amendment to Letter of Credit Agreement, dated as of the date hereof, by
and between Parent, as Debtor therein, and GE Capital, as Creditor therein, and
all conditions to effectiveness of said amendment have been satisfied.

 

7.             Reimbursement of Expenses.  Each Company hereby agrees that it
shall reimburse the Administrative Agent on demand for all costs and expenses
(including without limitation reasonable attorney’s fees) incurred by such
parties in connection with the negotiation, documentation and consummation of
this Amendment and the other documents executed in connection herewith and
therewith and the transactions contemplated hereby and thereby.

 

8.             Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO
BE PERFORMED ENTIRELY WITHIN SAID STATE.

 

9.             Severability of Provisions.  Any provision of this Amendment
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  To the extent permitted by Applicable Law, each Company hereby
waives any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.

 

10.           Counterparts.  This Amendment may be executed in any number of
several counterparts, all of which shall be deemed to constitute but one
original and shall be binding upon all parties, their successors and permitted
assigns.

 

11.           Entire Agreement.  The Securitization Agreements as amended from
time to time and by this Amendment embody the entire agreement between the
parties hereto relating to the subject matter hereof and supersede all prior
agreements, representations and understandings, if any, relating to the subject
matter hereof.

 

12.           Parent and GE Capital’s Capacities.  The Parent is executing and
delivering this Amendment both in its capacity as an Originator under the
Transfer Agreement and as the Servicer under the Funding Agreement, and all
references herein to the “Parent” shall be deemed to include the Parent in both
such capacities unless otherwise expressly indicated.  GE Capital is executing
and delivering this Amendment both in its capacity as a Lender and as the
Administrative Agent for the Lenders and the Collateral Agent for the Conduit
Lender and the

 

4

--------------------------------------------------------------------------------


 

Conduit Lender Secured Parties, and all references herein to “GE Capital” shall
be deemed to include it in both such capacities unless otherwise expressly
indicated.

 

[Remainder of page intentionally blank; next page is signature page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,  the parties have caused this Fourth Amendment to
Securitization Agreements to be duly executed by their respective officers
thereunto duly authorized, as of the date first above written.

 

 

REDWOOD RECEIVABLES CORPORATION,

 

as the Conduit Lender

 

 

 

By:

/s/ Brian P. Schwinn

 

 

Name

Brian P. Schwinn

 

Title:

Assistant Secretary

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Committed Lender,
Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Craig Winslow

 

 

 

Its Duly Authorized Signatory

 

 

 

 

 

 

LABOR READY FUNDING CORPORATION

 

 

 

By:

/s/ Bruce H. Marley

 

 

Name:

Bruce H. Marley

 

Title:

President

 

 

 

 

 

LABOR READY, INC.

 

 

 

By:

/s/ Tim J. Adams

 

 

Name:

Tim J. Adams

 

Title:

Executive Vice President and Secretary

 

6

--------------------------------------------------------------------------------


 

 

SELLING SUBSIDARIES:

 

 

 

LABOR READY CENTRAL, INC.

 

 

 

By:

/s/ Tim J. Adams

 

 

Name:

Tim J Adams

 

Title:

President

 

 

 

 

 

LABOR READY CENTRAL II, LLC

 

 

 

By:  Labor Ready Central, Inc., as its sole Member

 

 

 

By:

/s/ Tim J. Adams

 

 

Name:

Tim J. Adams

 

Title:

President

 

 

 

 

 

LABOR READY CENTRAL III, LP

 

 

 

By:  Labor Ready Central, Inc., as its sole General

 

Partner

 

 

 

By:

/s/ Tim J. Adams

 

 

Name:

Tim J. Adams

 

Title:

President

 

 

 

 

 

LABOR READY GP CO., INC.

 

 

 

By:

/s/ Tim J. Adams

 

 

Name:

Tim J. Adams

 

Title:

President

 

7

--------------------------------------------------------------------------------


 

 

LABOR READY MID-ATLANTIC, INC.

 

 

 

By:

/s/ Tim J. Adams

 

 

Name:

Tim J. Adams

 

Title:

President

 

LABOR READY MID-ATLANTIC II, INC.

 

 

 

By:

/s/ Tim J. Adams

 

 

Name:

Tim J. Adams

 

Title:

President

 

 

 

 

 

LABOR READY MID-ATLANTIC III, LP

 

 

 

By: 

Labor Ready GP Co., Inc., as its sole General

 

Partner

 

 

 

By:

/s/ Tim J. Adams

 

 

Name:

Tim J. Adams

 

Title:

President

 

 

 

 

 

LABOR READY MIDWEST, INC.

 

 

 

By:

/s/ Tim J. Adams

 

 

Name:

Tim J. Adams

 

Title:

President

 

 

 

 

 

LABOR READY NORTHEAST, INC.

 

 

 

By:

/s/ Tim J. Adams

 

 

Name:

Tim J. Adams

 

Title:

President

 

8

--------------------------------------------------------------------------------


 

 

LABOR READY NORTHWEST, INC.

 

 

 

 

 

By:

/s/ Tim J. Adams

 

 

 

Name:

Tim J. Adams

 

 

Title:

President

 

 

 

 

 

 

 

 

LABOR READY SOUTHEAST, INC.

 

 

 

 

 

By:

/s/ Tim J. Adams

 

 

 

Name:

Tim J. Adams

 

 

Title:

President

 

 

 

 

 

 

 

 

LABOR READY SOUTHEAST II, INC.

 

 

 

 

 

By:

/s/ Tim J. Adams

 

 

 

Name:

Tim J. Adams

 

 

Title:

President

 

 

 

 

 

 

 

 

LABOR READY SOUTHEAST III, LP

 

 

 

 

 

By:  

Labor Ready GP Co., Inc., as its sole

 

 

General Partner

 

 

 

 

 

By:

/s/ Tim J. Adams

 

 

 

Name:

Tim J. Adams

 

 

Title:

President

 

 

 

 

 

 

 

 

LABOR READY SOUTHWEST, INC.

 

 

 

 

 

By:

/s/ Tim J. Adams

 

 

 

Name:

Tim J. Adams

 

 

Title:

President

 

 

9

--------------------------------------------------------------------------------


 

 

LABOR READY PUERTO RICO, INC.

 

 

 

By:

/s/ Tim J. Adams

 

 

Name:

Tim J. Adams

 

Title:

President

 

10

--------------------------------------------------------------------------------